Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum. The trial court erroneously admitted evidence of statements of persons other than the appellant and not in the latter’s presence that the appellant was a partner with the other defendants in their copartnership, and that he was interested in the business to such an extent as to make him liable to the plaintiff for his bill against the partnership. Declarations of one party that another is his partner are not competent to establish the partnership. There is no evidence here to show that appellant ever consented or authorized Danforth, Oversmith, Johnson or Reiman to speak for him or to represent him to any one as a partner in the concern doing business under the assumed name of Commercial Freight Dispatch. All concur. (The judgment is for compensation for work, labor and services.)